

116 SJ 31 ES: Providing for congressional disapproval of the proposed foreign military sale to the Kingdom of Saudi Arabia certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 31IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed foreign military sale to the Kingdom of Saudi Arabia certain
 defense articles and services.That the following proposed foreign military sale to the Kingdom of Saudi Arabia is prohibited:(1)The sale of the following defense articles, including defense services and technical data, described in Transmittal No. 18–31, submitted to Congress pursuant to section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) and published in the Congressional Record on June 4, 2019: The proposed sale of spare and repair parts, United States Government and contractor engineering, technical, and logistics support services, and other related elements of program support for the Tactical Air Surveillance System aircraft program.Passed the Senate June 20, 2019.Secretary